Case 9:19-cv-00428-BKS-TWD Document 64 Filed 03/10/21 Page 1 of 3
Mr. Jay Bradshaw

 

U.S. DISTRICT er OF NY.

 

 

 

 

 

i DIN: 0O8-A~36S84 |
MAR 40 2021 Seuthport Correctional facility
| P.0. Box 2000
Been Syracuse Pine Ci ty , New Yo rk i4e7i

 

 

March 5, 2021

Clerk, U.S. District Court
U.S. Coucthouse

P.o. Box 7367

[00 South Ciinten Stree+

Re: Bradshaw y. Fletcher, et al
Dyracuse, New York 13261-7367

| 84 - CV-0423(BKS) (TWD)
Attention / Brenda K. Sannes, U.S.D.S.

Dear Judge Sannes 7

Lam the piaintiff and am preceeding pro se in the above-referenced matter. T
respectfully request that the Court accept this ietter as my objections te the
Feet Order, via Text Notice, dated February 26, 202/ by Theresa Wiley Dancks,
U.S.M. 5. The order is in regard to my Aotien to Compel in which the Judge state
‘ Response +o Hotionm due by 3/4/2021. No Reply permitted. “ Hy objections are as
Foilews :

~ . . : rovided
First, defendants has not adequately Pee eS ie initial mandatory discevery, and

responded

defendant have not in geed faith emccsperdide to my discovery request, There fore,
LT submitted a Reply dated February 26, 202j to defendants response. This reply is
Necessary to counter defendants additional Feooetse Ta ised in theic response. Ju dge
Dancks decisien not to permit a reply is an abuse of discretion and can ul Himately
prevent me From challenging defendants arguments te leave them undisputed -
Second, LT have in good faith disclosed initial mandatory discevery om Qetober Hl,

2020 and February 7, 2021, pursuant to this Court S order.

41 of 2
Letter Lo Judge” Sana 19- oy: 00428-BKS-TWD Docyiment 64 Filed edited. Fee" 302

 

 

 

thet my Reply to be
moment sepa tt Leta tO} permitted

 

For the above - Stated redsens, L respectfuily request
did considered by the Court when deciding my Motion to Compe

fursuant 40 28 U.S.C. 81746 T deciare that, on this date, £ cause the defendants
attorney to be served with a copy of this letter brief by First -Class United States Mail

atthe address below,

P.5. £ request for the Court +o grant mea

Copy of an updated copy of the Court's Respect fully submitted,
docket Sheet. Lr —
"Wr. Tay Bradshaw

Plaatiff - Pro Sz
cer Ertk Prnsonnault
Assistant Attorney General
the Capi fel
filbany, New York (2Z22Y
Case 9: 19-cv-00428-BKS-TWD Document 64 Filed 03/10/21 Page 3 of 3

SOUTHPORT CORRECTIONAL FACILITY NEOPOST PIKSS -CLASS MAIL
P.O. BOX 2000 SOUTHPORT

she $000.5

PINE CITY, NEW YORK 14871-2000

NAME: Mr.:Jay Bra dshtsal DIN: 06-A-3654

ZIP 14871

Correctional Facility 041M11274238

 

 

Clerk, U.$. District Court

 

 

 

 

 

 

U.S. DIETER T CGUB
Us S. Courthouse JOHN M, DOMUSAD. CLERK
Pe, TF 2 - .
Legal Hac] O- Box 7369 MAR Lideepai Hat}
Sf 100 South Clinton Street aah
Syracuse, New York 13261 _ tye CEIVED

 

Attention > Brenda K. Sannes, Us$,D-5-

ismedeeioc ome NM bed lle b ape) ill yeeer yl
